-
                                                                                               12/14/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 21-0624


                                        DA 21-0624
                                                                     FILL         -

STA I E OF MONTANA,                                                   DEC 14 2021
                                                                    Bowan' Greenwood
                                                                  Clerk of Supreme Court
                                                                     State of Montana
            Plaintiff and Appellee,

      v.                                                            ORDER

KENNETH WAYNE DALY,

            Defendant and Appellant.


       Appellate Defender Chad Wright has asked this Court to permit an out-of-time appeal
for Appellant Kenneth Wayne Daly from the Order entered August 4, 2021, by the
Fourth Judicial District Court, Missoula County, in Cause No. DC-17-20.                      The
Attorney General's Office does not object to this petition.
       Wright asserts that trial counsel attempted to timely refer Daly's case to the
Appellate Defender Division but a technical issue with the new case management system for
the Office of Public Defender, which have since been resolved, caused ADD not to discover
the referral in a timely manner.
       Since this appeal is untimely under M. R. App. P. 4(5), Daly moves this Court for
leave to pursue an out-of-time appeal.            We grant out-of-time appeals under
M. R. App. P. 4(6) when an appellant establishes the existence of "extraordinary
circumstances amounting to a gross miscarriage ofjustice." Wright argues that such would
occur here if Daly were denied the right to appeal based on technical difficulties with OPD' s
case management software. We agree.
       Therefore,
       IT IS ORDERED that the petition for an out-of-time appeal is GRANTED.
      IT IS FURTHER ORDERED that Appellant shall have thirty days from the date of
this ()rder within which to prepare, file, and serve a Notice of Appeal and a Request for
Transcripts in compliance with the Montana Rules of Appellate Procedure.
      The Clerk is dirsEV. to provide copies of this Order to all counsel of record.
      DATED this l t--1 day of December, 2021.



                                                              Chief Justice




                                                                Justices